Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roberto J. Fernandez on 3/10/2022.
The application has been amended as follows: 
Claim 2, last paragraph, lines 3-4, “rail or bar over rail or bar, and a spacing of rails or bars” has been deleted; -- rails or bars over rails or bars, and a spacing of the rails or bars -- has been inserted; 
 	Claim 7, lines 1-2, before “rails or bars”, -- the -- has been inserted;
	Claim 8, line 2, after “the rails or bars”, -- of the overlying frame --  has been inserted;
	Claim 10, lines 2-3, “a rail or bar” has been deleted; -- the rails or bars -- has been inserted;
 	Claim 14, line 2, line 1, “claim 12” has been deleted; -- claim 2 -- has been inserted; line 2, after “the rails or bars”, -- of the overlying frame --  has been inserted;
	Claim 20 has been canceled;
	Claim 22, line 4, “an” has been deleted; -- the -- has been inserted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762